135 Ga. App. 256 (1975)
217 S.E.2d 425
WORN et al.
v.
SEA-COLD SERVICES, INC.
50480.
Court of Appeals of Georgia.
Submitted April 9, 1975.
Decided June 13, 1975.
Scott Walters, Jr., for appellants.
Swift, Currie, McGhee & Hiers, George W. Hart, Steve J. Davis, for appellee.
STOLZ, Judge.
The plaintiffs, husband and wife, appeal from the overruling of their motion for a new trial in their action for damages arising out of a collision with the defendant company's truck, allegedly caused by the defendant's negligence.
1. Questions of negligence, contributory negligence, cause and proximate cause, whose negligence, and what negligence, including lack of care for one's own safety and lack of ordinary care in avoiding the consequences of another's negligence, are, except in plain, palpable and indisputable cases, solely for jury determination. Long Const. Co. v. Ryals, 102 Ga. App. 66 (1) (115 SE2d 726); Wakefield v. A. R. Winter Co., 121 Ga. App. 259 (174 SE2d 178).
2. If there is any evidence to sustain the verdict of a jury, this court will not disturb it. City of Jefferson v. Maddox, 116 Ga. App. 51, 55 (6) (156 SE2d 553) and cit.
3. Every presumption and inference must be in favor of the verdict. Boatright v. Rich's, Inc., 121 Ga. App. 121 (1) (173 SE2d 232).
4. There being evidence from which the jury could have found that the plaintiff driver was guilty of negligence which was equal to or greater than that of the driver of the defendant's vehicle, in that she drove beyond the stop sign facing her, stopping within and partially blocking the intersection, this court will not substitute its evaluation of the evidence for that of the jury.
Judgment affirmed. Deen, P. J., and Evans, J., concur.